Question Hour with the President of the Commission
The next item is Question Time with the President of the Commission. I would like to welcome President Barroso to our monthly Question Time. We are ready to begin taking questions. The rules are the same as ever: one minute for a question, one minute for an answer and, in the event that any of the political group chairs wish to ask an additional question, another question and answer lasting 30 seconds each.
on behalf of the PPE Group. - On behalf of Mr Daul, the chair of our group, I want to ask the following question. The EPP Group would like to know your views pertaining to the current efforts to resume direct negotiations for the settlement of the Palestinian question. The United States has abandoned efforts to convince Israel to extend the moratorium on settlements in East Jerusalem and the West Bank, probably because they are leading nowhere.
What efforts are to be undertaken by the EU separately, or in conjunction within the Quartet, to get the negotiations under way? In view of the present developments, how should one read the reiteration of the EU's readiness to recognise an independent Palestinian state when appropriate?
What is the assessment of the humanitarian situation in the Gaza Strip after the decision taken by Israel in June 2010 to ease the closure of the crossings and the efforts for the liberation of Gilad Shalit?
President of the Commission. - As you know, the European Union strongly supports the resumption of direct talks. Yesterday, the Foreign Affairs Council expressed the European position, regretting that Israel was not able to accept a new freeze of settlements as requested by the European Union, the United States and the Quartet.
I would add that the situation is disappointing, particularly because creating the necessary conditions for a two-state solution is not only in the interests of Palestine, the region and the international community at large, but also, I believe, in the interests of Israel itself.
Concerning negotiations, the Foreign Affairs Council also agreed yesterday on intensifying coordination with the Quartet and the United States. Special envoy Senator Mitchell will shortly meet Catherine Ashton to debrief her on the current state of affairs. The European Union will convey its full support for the peace process and its full engagement in the region. I believe the Quartet could be revitalised, with the European Union working very closely with the US.
High Representative Ashton has been in touch with key players in the region, and we are also looking forward to the Arab League meeting this week. We need to give negotiations a new chance, a new impetus, because stalemate should not be an option. I am convinced that the way forward will be found with the United States.
on behalf of the PPE Group. - I would like to ask again about the humanitarian situation in the Gaza Strip following the opening of the closures, and what is happening with Corporal Gilad Shalit.
President of the Commission. - The situation in Gaza is not tenable. Economic recovery is crucially needed but, unfortunately, we have not seen the fundamental change of policy in Gaza that the European Union has asked for over the last months.
That is why, last Monday, the European Union agreed on a three-pronged approach to support exports from Gaza, following a request from Prime Minister Fayyad. I recently received Prime Minister Fayyad and we spoke about this. Gaza should be viewed as a very important component of Palestinian state-building.
Mr President, Mr Barroso, the European Council is meeting on Thursday and Friday. I would like to ask you the following questions:
Firstly, do you believe that the introduction of Eurobonds can help to stabilise the euro?
Secondly, do you share the view of Chancellor Merkel that Eurobonds are not necessary?
Thirdly, in the event that your opinion differs from that of Mrs Merkel and you are in favour of Eurobonds, what do you intend to do in the Council this coming Thursday?
Fourthly, are you in contact with the Eurogroup President, the Prime Minister and finance minister, Mr Juncker, and, as President of the Commission, will you support him?
Fifthly, in the event that Eurobonds do not get the go ahead, will you inform Parliament immediately afterwards of the way in which you, as the Commission, intend to respond to a possible negative decision?
President of the Commission. - Eurobonds are an interesting idea. In fact, the Commission considered them already in 2008, in our document 'EMU@10' - the EMU's 10th anniversary. However, in the meantime, with a view to addressing this crisis, we have created the EFSF and the ESFS. These instruments are far from exhaustive. If need be, they can be improved and adapted much more quickly than any alternatives, interesting as they may be. At present, I think we must ask ourselves a simple question: is the crisis best addressed with instruments that are consensual, or by opening yet another discussion on which there is no consensus? As your question suggests, there is indeed no consensus on the proposals made recently by Prime Minister Juncker.
I think the answer today is obvious. We should concentrate on what can build consensus in the euro area, because not having this consensus will be detrimental for the markets' perception of the euro area. Let us not kill the very interesting idea of Eurobonds for the future, but let us concentrate, at this stage, on what we can do quickly and decisively.
Mr President, Mr Barroso, you have answered my questions with your inimitable diplomacy, but I do not want to let you get away with this. I will therefore ask you very specifically: in his role as President of the Eurogroup, Prime Minister Juncker has announced that he intends to take the initiative in the European Council with regard to the introduction of Eurobonds. Will you support him in this? Furthermore, are you likely to try to convince Mrs Merkel and Mr Sarkozy to join the majority of the euro states, or, when Mrs Merkel and Mr Sarkozy say 'we do not want that', will you say 'okay, because two parties say 'no', we will dispense with the idea'?
President of the Commission. - I am going to give a very candid answer. I do not believe at this stage that there is the slightest possibility of getting an agreement on Eurobonds.
There is reluctance on the part of several Member States regarding that proposal. That is why I think we should work to reach the largest possible consensus with the current instruments. I have said to you very frankly - and particularly to Martin Schulz - that I found the idea interesting and attractive. In fact, the Commission has made several proposals before - in the time of one of my illustrious predecessors - but at this stage, the conditions are not right for getting an agreement.
on behalf of the ALDE Group. - I have a specific question but I want to say, Mr Barroso, that you have the right of initiative with the Commission. You can come forward with a proposal on Eurobonds, and that was what Mr Schulz was asking. OK, so you do not use that right, and that is a problem for the moment on this issue.
I have a specific question on the 2009 discharge. There is a declaration of assurance by a Director-General of Regional Policy, who says, and I quote him, that for 38 out of 79 programmes, the Directorate-General does not have reasonable assurance on the legality and regularity of the underlying transactions in relation to reimbursements in 2009 of expenditures declared. This prompts the question as to who is in a position to provide this reasonable assurance. The declaration continues that, for the 41 remaining programmes, significant deficiencies have been identified at an early stage, before any reimbursement in 2009.
So my question to you is, assuming that you take political responsibility for this declaration with all its ramifications, what will be your line of action towards the Member States?
President of the Commission. - In answer to your comment, Mr Verhofstadt, let me tell you first of all that the Commission has already used its right of initiative. You will remember that, when we launched this mechanism, Olli Rehn and I introduced the possibility of collective guarantees, which was more or less going in the direction of Eurobonds. It was flatly rejected by the Member States.
We could now put forward new proposals, but at this time, I do not think that it is responsible to put forward formal proposals again when we are in such a sensitive situation. It will only divide the euro area and the European Union. But the Commission has already made proposals. They were on the table and were rejected. That is the reality.
Regarding the financial perspectives, I have already made a commitment to putting forward the proposal for a specific kind of Eurobond - euro project Eurobonds - and, even though I have already heard some negative comments from some capitals, I am still hopeful that this will come into being.
Regarding your question, I think we have to ask more of the Member States. As you know, with the exception of four or five Member States, they are not ready to give their declaration of assurance. It is true what our Director-General said - as you mentioned - that sometimes, the Commission does not have all the necessary instruments to engage with the Member States as early as possible with regard to the way in which European Union funding is spent at national level.
Mr President, Mr Barroso, a year ago, you told me that GMOs had polluted your first term of office and that you wanted to refer the issue back to the Member States.
A few days ago, 1 200 000 signatures were collected from European citizens asking for an independent expert report on GMOs. A few days ago again, the Environment Council rejected Commissioner Dalli's proposal by a very large majority. The opinions of both Council's and Parliament's legal advisers have also been negative. Lastly, you have witnessed the scandal at EFSA with the Banati affair and the questions raised by the panel. What is more, EFSA itself has decided to issue new assessment guidelines.
What I would therefore like to know is are you willing to stay all new authorisations and all renewals of authorisations, such as that of MON810, until the new EFSA rules have come into force? New assessments and authorisation renewals should be processed according to the new rules.
Finally, are you willing to relaunch the debate so that we can get an independent assessment?
Mr President, as regards the initiative, you know that this new system has not come into force yet. However, we are naturally following all citizens' initiatives on this issue with great interest. In fact, the commissioner responsible met with the sponsors of this initiative even though it has not yet been formally approved.
As regards the present question, we will be continuing to apply the legislation in its current form. We do not have a better alternative to EFSA. This is an independent agency which was set up to provide opinions. The agency gathers expert information on this subject and, of course, we need to abide by the opinions it issues. We are therefore going to continue abiding by Community law on this subject. The Commission cannot decide to suspend the application of Community law.
I have already told you quite openly that I am not happy with the system governing GMOs in Europe. I am not happy with it because I do not think it is clear enough. However, this is the system that I am obliged to adhere to.
Thank you for your answer. However, EFSA has already put in place new guidelines that are much stricter. Are you willing to agree that all new authorisations that have been granted over this latest period and the issue of MON810 should be reviewed in the light of these new guidelines?
We cannot accept assessments today that were carried out on the basis of old rules. That is why I am asking you this question very precisely and I would like you to start this whole debate again from scratch, instead of waiting until 2012. Directive 2001/18/EC is due to be updated in 2012: the process needs to be brought forward.
As always, we take into consideration the proposals and suggestions of the independent agency, the Parma-based European Food Safety Agency. Therefore, if the agency puts forward a new guideline, we will study it very attentively.
That is as much as I can tell you at this stage. However, the legal framework governing the approval of GMOs has not yet been changed. Therefore, I must stick to the present system until it is changed, but we will be ready to consider all new guidelines and study them extremely carefully.
Mr President, Gazprom and the Nord Stream consortium have been laying what is known as the Northern Pipeline since 9 April. I do not wish to focus on the environmental aspects of this project, since this House has also already debated them. I merely wish to draw your attention to one issue - the pipe which has been laid makes it significantly harder for large ships to reach the Polish port of Świnoujście. This port is a major source of work for many Poles in western Poland, a region affected by a level of unemployment which is often fairly high. Poland has raised this issue in bilateral talks, but I have the impression that we are also dealing here with problems relating to competitiveness. The port of Rostock is right next door, over the border in Germany. I hope it will enjoy rapid growth, but I would like all ports in Europe to be treated equally, so that they really can compete and so that the technical solutions adopted by one of the Member States do not obstruct the development of a port in another.
President of the Commission. - I am aware that there have been concerns at some point that access to the Polish ports concerned would be restricted. According to the information available to the Commission, however, the German Stralsund mining authority included a requirement for the Nord Stream company in its permit to prepare a revised risk analysis for a section of the pipeline in German territory, as plans were presented at that stage by the Polish side to adapt both ports for ships that would need a deeper water depth to float. As a result of the analysis, the pipeline will be laid in the seabed with a covering of half a metre for about 20 km.
In addition, the analysis of the planned route of the German EEZ led to the decision to opt for an alternative track over a length of 12 km. The final permission was granted by the Federal Office for Shipping and Hydrography in February this year.
According to the information available from the German authorities and the developer, both of the above measures were taken in order to ensure unrestricted access to the Polish ports after construction of the pipeline. I am sorry that this is very technical, but it is the best information we have.
Mr Barroso, you have proved many times that you treat Member States fairly. I hope that in this matter, the European Commission will treat my country in a similarly fair manner. I would merely like to draw your attention to the fact that you yourself admitted that you are relying predominantly on data presented by the German side. I would appeal to the European Commission to take the advice of independent experts, too, on this matter, although I would continue to stress that I have great faith in your fair approach to all European Union Member States.
President of the Commission. - Thank you for your comments, Mr Kamiński. The Commission is indeed following the issue of Nord Stream very closely. We are aware of the sensitivity of the issue with regard to the environment and from other points of view, so we will be following it with great care.
Mr President, Mr Barroso, in response to Mr Schulz's questions, you said that the Eurobonds proposal will probably not be successful. Previously, we were told that nothing would come of the financial transaction tax, and other proposals have also come to nothing. We are now in the third year following the financial crisis and I am now asking myself whether you would be able to agree to boosting the euro rescue package - that would, of course, be an additional measure - or whether we have to expect that, by the weekend, yet another set of proposals will be rejected by you and others. My question is: how expensive is this delay, especially as it is clearly costing a lot of money?
President of the Commission. - One thing we have to tell the European Heads of State and Government is the following: this week, when we meet - because the Commission President is also present as a member of the European Council - we will not just be addressing one another or addressing politics or the economy, we will be addressing the markets.
These are extremely sensitive issues, where I believe we have to show some kind of restraint in the comments made.
Because I have a duty to be transparent with all of you, I have already responded very honestly to the question put by Mr Schulz. We have seen some interesting Eurobond proposals. I think we should not kill the proposal, but it is obvious that there is no consensus at this stage. I will not insist on what, for me, is obviously a divisive issue at this stage. We have instruments now that were the object of a consensus, which we can work on to try and find a coherent, robust action to protect the euro area and the European Union.
Mr President, Mr Barroso, I just have a brief additional question: are there any other instruments that are still under discussion? I feel rather poorly informed in this regard. Something needs to be done, and we are probably in agreement that the instruments that we have at our disposal should actually be used.
President of the Commission. - We are discussing many issues and many possible alternative instruments. The last Euro Group considered different options and different ideas, and the Commission is in touch with all the parties involved.
I myself and Olli Rehn have not only been consulting Member States, but also the President of the European Central Bank, the Executive Director of the IMF and other very important players in this field, but I do not think it is wise, as sometimes happened in the past, to make very important announcements that are not followed by concrete consequences.
Next time, we have to do exactly the opposite and come up with real conclusions when we are ready. That is why the Commission is working very actively with all Member States and with other institutions to give a comprehensive response as soon as possible.
on behalf of the EFD Group. - Mr Barroso, the recent WikiLeaks storm has led to mixed feelings, with some people saying transparency is good and others saying perhaps the leaks will damage international diplomacy. However, I was particularly amused by the references to you in WikiLeaks, where it mentioned your trip to Russia and the fact that you were ignored and excluded and the Russian view from upon high that you were nothing more than a glorified international civil servant.
Mr Barroso, remember: we have discussed this before here. I have pointed out to you again and again that you have not been directly elected by the people and you therefore have no real legitimacy. Is the fact that you are unelected the reason why you do not command more respect on the global stage, and why increasingly, the peoples of Europe are holding you and the entire Commission in contempt?
President of the Commission. - I would not expect you, Mr Farage, to make common cause with the Russians - because that is what you are suggesting, that you agree with them! Frankly, I was elected by this Parliament, by secret vote, so I think I deserve the respect of this Parliament, from all Members of the Parliament.
(Applause)
The European Union of 27 democracies has an original way of electing a President of the Commission precisely because we are not a state. I am sure you would not be in favour of a European unified state. Since we are not a unified state, there is no direct election of a President of the European Union. We do not have one; we have a President of the Commission. You may like it or not - I like it more than you! - but in fact, I have been elected by this Parliament and there is a President of the European Council who was designated by the Heads of State and Government.
This is the way we are, and I think it is a democratic way of handling the diversity of the European Union. I would hope that Members of the European Parliament, at least, respect the institutions we have in the European Union, even if others do not.
on behalf of the EFD Group. - Well, Mr Barroso, I enjoyed that enormously! That you can stand up and boast about the fact that you were elected in secret and that somehow this gives you democratic legitimacy is the most bizarre concept I have come across in my entire life.
The fact is that the Commission has the sole right to propose the kind of legislation that is damaging Europe's economies in the way that it is. Are there any circumstances in which you think the peoples of Europe should have a referendum so that they can decide these issues?
(Interjections from the floor from various Members)
Colleagues, I am sorry we are not taking comments from the floor. We would like to go ahead with the proceedings.
President of the Commission. - The election in Parliament was an open election. However, many people consider that the freest elections are elections where each person - or each Member of Parliament - can take decisions secretly. In totalitarian systems, secret votes are usually not allowed, precisely because of the pressure on individual freedoms. That is my first point.
Secondly, regarding referenda, constitutional and democratic theory allows for referenda as well as for representative democracy. By the way, Britain is probably the country that has done most for representative democracy. A perfectly legitimate way of making decisions in a democracy is by representative democracy. The role of parliaments, be it national parliaments or the European Parliament, is immensely important in democracy. Personally, I believe that some comments made against representative democracy do not reflect a true democratic mind when they are made so negatively.
China enjoys a large surplus on its balance of trade with the EU. Europe's surplus in services is too small to compensate for this. China achieves its trade surplus by an artificially low value of its currency, by suppressed wage rates so that imports into China cannot be afforded and so that export prices are considerably lower than European prices, and thirdly, by ignoring international patent rights so that Chinese companies can benefit from research and development not carried out by themselves.
China is rapidly accumulating foreign currency reserves and control over scarce global resources. European countries are becoming the willing victims of a relentless global competitor with the instrument to destruct our livelihoods. European countries must individually - my preference - or collectively protect our industries.
Why does the Commission allow EU business and workers to suffer unfair competition from China?
President of the Commission. - Let me tell you that we will be much more successful if we do it collectively rather than separately.
Frankly, I do not see that our individual Member States have enough leverage to impose some kind of measures on China. The European Union collectively can engage with China, and that is what we have been doing. We are in favour of free trade, as you know, but we are also in favour of fair trade. When we have believed there is evidence of dumping for instance, we have launched anti-dumping measures regarding China. It was not easy because some Member States opposed those measures, but we took them. Every time we meet the Chinese leadership, we discuss intellectual property rights and the need for them to respect some basic principles so that we can keep open trade with them. That is exactly our agenda: to engage the Chinese positively whilst also being firm in terms of our trade interests.
By the way, this was quite clearly expressed at the last summit.
You said that you believed in fair trade, but fair trade is not on offer. What we have is biased trade in favour of China.
Will the Commission be successful in getting China to remove its subsidies, allow its currency to appreciate or, for that matter, to respect international property rights which apparently amount to something like 5% of Chinese GDP? Will it not be necessary, in the end, to block imports of Chinese goods altogether?
President of the Commission. - It is clear that the Commission will be successful if it has the full support of our Member States. We are doing that and we are very committed to reciprocity above all. The concept of reciprocity means that we want to keep markets open. We believe it is in our interest. The European Union is by far the biggest exporter in the world, bigger than China, and so it is important to keep markets open. We also believe, however, that our partners have to respect some basic rules.
Regarding exchange rates, as you know, the European Union was in the front line at the last G20 attempting to ensure that this issue is addressed constructively and cooperatively, because we believe the matter should also be discussed when we address the problems of major imbalances in the world economy.
We now come to the second part of Question Hour, catch-the-eye. The topic is WikiLeaks and cyber security.
(PT) Mr President, Mr Barroso, I am not going to ask you to address the problems of United States diplomacy, nor to comment on the virtues and failings of computer networks, on freedom of information, or on the shameful calls for the death of Julian Assange. What I would like to say is that we do not have the right to ignore any information that comes into the public arena.
I asked the Chair of the Committee on Civil Liberties, Justice and Home Affairs and the Chair of the Subcommittee on Human Rights if we could revisit the investigation that Parliament carried out in 2007 into the activities of the United States Central Intelligence Agency in Europe, over which I had the honour of presiding. I paid tribute to you at the time: the Barroso Commission was cooperative and helpful, and acted with great transparency, quite unlike the Council, which made omissions and lied in its dealings with Parliament. The question I would like to put to you is very simple: is the Barroso Commission prepared to cooperate in a fully transparent manner with the European Parliament again?
The European Commission, over which I have the honour of presiding, always cooperates with total transparency with the European Parliament, and will always do so in the future. I have not the slightest doubt about this, and I thank you for your words about the Commission over which I preside. I believe that it is important for us to observe the highest standards and principles of transparency and fair institutional cooperation in all relations between the Commission and Parliament.
I would like to ask the same question. Europeans are digitally dependent nowadays, and we wish to be digitally dependent, but with the proviso that we feel safe and secure on the Internet. It has to be a priority for the Commission to come up with proposals regarding the safety of the 500 million citizens of Europe. What are its plans regarding keeping security and privacy together in order not to neutralise one or the other?
President of the Commission. - Some of those matters fall within national spheres of responsibility, but in the areas that fall within our sphere of responsibility, we have recently proposed some improvements. As regards legislation on access to documents, we have put forward some proposals from Commissioner Malmström and they are now being considered by you. We have also been making proposals on cyber security because, as you said rightly said, we are becoming more and more digitally dependent.
It is very important that in digital space, we have freedom, but this must, of course, be responsible freedom, with important rights like the right to privacy being protected. Data protection is therefore also a question of fundamental rights and we believe the Commission has put forward sensible proposals that strike the right balance between freedom - that is non-negotiable - and using the Internet in a responsible manner.
The President of the Commission has given fulsome answers on WikiLeaks. Can I ask him about something on which his views have not yet been leaked by WikiLeaks?
President, you answered questions on the issuance of Eurobonds to provide current spending for governments. I understand and I share some of the concerns expressed about such a course of action. However, do you not recognise the capacity for borrowing which exists as a result of the sound management of the euro?
Since Mr Oettinger tells us he needs EUR 1 000 billion over 10 years for energy infrastructure investment - that is about EUR 100 billion a year to help tackle the twin challenge of climate change and energy security - and since that would be extremely ambitious for the European Investment Bank to take on, could you not bring forward proposals for the issuance of Eurobonds to finance investment in infrastructure rather than to finance current government spending?
President of the Commission. - Mr Watson, I did not come here to 'WikiLeak' with you! You already know my position on this issue. In my State of the Union address to you, I mentioned that I will make proposals for Eurobonds, taking the shape of project bonds specifically for infrastructure. These would not be for Member States to have more debt or to cover excessive debt - because we have a problem with excessive debt in Europe - but specifically to fund some important infrastructure projects, mainly with the support of the European Investment Bank - as you correctly said.
This is very much on the agenda and in our financial perspective. In June, we will make some concrete proposals on this issue. Let us try to build the necessary consensus, because I think that this is one of the ways to address our current problem. There are very important constraints on the budgets of our Member States and, at the same time, we need financing for some truly European projects.
(ES) Mr Barroso, what I am concerned about is the content. It seems to me that we are shooting the messenger rather than getting to the heart of the problem. The major issue that is behind WikiLeaks is its content, which they are demonstrating is true.
For years, you and other colleagues of yours, such as Miguel Moratinos, have denied the majority of its content. You have denied that there was European collusion with certain illegal practices by the United States.
We now know that this is true, that it did happen, and we are still waiting for an answer from many foreign ministries and, in particular, from you. I believe that it is essential that you give an explanation regarding the content.
Following that, I have another question regarding the campaign against Julian Assange. I think it is really important that we take into account the risks that this person is currently facing. We cannot forget that he did something that was necessary, which was to bring the truth to the table.
That is what I hope you will also understand, and it is what we all hope for in Parliament: for you to give explanations, either here or in a committee that we should reactivate in order to ascertain the real truth.
Regarding the content, all the information that has come to light relates to the activities of Member States, and not of the European Commission. The Member States need to provide all the clarifications, and I am confident that they will do so, like the democratic states that they are. I know that initiatives have been taken in some Member States to inform the public about specific operations of which they have been accused.
With regard to the work of the Commission, as the honourable Member, Mr Coelho, reminded us a short time ago, the Commission has done everything in its power to provide the maximum possible information to Parliament and to the European public. With regard to Julian Assange, I have no comment to make. There are accusations against him of a criminal nature, which were made by a Member State - Sweden - which is a democracy and currently has a European Arrest Warrant out against him, which is being examined by the British judicial authorities. The Commission clearly has nothing to say about this, apart from the obvious: any defendant is innocent until proven guilty.
(EL) Mr President, a real war is being waged in cyberspace at the moment. According to the press, over the last few days, thousands of hackers have launched cyber attacks on companies which have been trying to get WikiLeaks off the Internet or to undermine it financially and have its donations cut off.
Companies such as MasterCard, Visa and PayPal have been hit by DDOS-type cyber attacks, with thousands of computers trying to connect to the same website at the same time, thereby overloading it and making it crash.
We all realise that this causes problems for the public's transactions in general. The question is straightforward: do we consider - at European level - that we have a reliable safety net to protect the public's online transactions if this happens?
President of the Commission. - I believe we are not completely prepared for that, which is why the Commission recently put forward some proposals on fighting this kind of cyber attack.
It was Commissioner Malmström's initiative, and now those proposals extend to all kinds of cyber attacks. Regarding the cyber attacks that you have mentioned, let me tell you that the United States State Department denies having issued any direct instructions to PayPal, Visa or MasterCard, so I do not have any comment to make on decisions by companies to service - or not to service - WikiLeaks. The Commission is against any kind of cyber attack made by one side or the other in that controversial case.
(PT) Mr President, the publication of classified US diplomatic correspondence by WikiLeaks and by respected international media is only possible because of a colossal failure within the US security system, due to the excessive enlargement of the circles of distribution of the State Department and the Department of Defence.
What consequences do you believe this failure could have for the transatlantic relationship, specifically at the level of sharing diplomatic and intelligence information? Also, what lessons are being learned to strengthen the security of inter-European communications networks and the functioning of the European External Action Service, including the Correspondence Européenne network and security against cyber attacks?
Firstly, we believe that what occurred in the United States could occur within practically any security system. No security system is completely immune to the possibility of a person breaking the law.
It is true that within the US system, apparently, according to information received, hundreds of thousands of individuals have access to extremely confidential information, but the truth is that within systems that value freedom, which is also the case for European systems, 100% security is impossible. It is for this reason that we are determined to work with our partners and friends in the United States to strengthen security, but always with respect for fundamental freedoms too, and we believe that it is important to find a good balance between these two precautions, as I said a short while ago.
It is true that, in particular, because of terrorist activity, there is a need to exchange some extremely sensitive pieces of information. At the same time, we should do this in line with standards of caution and, in general, while observing the principle of fair balance.
(IT) As the statements by the government representatives of numerous States demonstrate, the extraordinary zeal with which Julian Assange is being investigated is clearly designed to punish him and WikiLeaks for having revealed certain top secrets to the world, such as the concerns of the US Secretary of State, Hillary Clinton, who asked the US embassies in Rome and Moscow for information on any personal investments of Mr Berlusconi and Mr Putin that might influence the foreign or economic policies of their respective countries. Mr Berlusconi is described as Mr Putin's spokesman in Europe.
Clearly, what is taking place here is the unprecedented punishment and persecution of a man and an organisation whose only crime is to have made the world aware of certain grey areas that put governments in an uncomfortable position. Hence, it is our duty to protect the freedom of WikiLeaks and to guarantee fair treatment for Julian Assange, who should pay for his crimes, if proven, in a fair trial.
I therefore call on the Commission to state its position on the WikiLeaks affair and to explain how it intends to monitor the situation so that this affair is not used to clamp down on freedom of information and to impose restrictions on the Internet, which has once again proved to be an exceptionally powerful democratic instrument, and which must therefore be protected.
President of the Commission. - As I said earlier, I cannot comment on specific cases or criminal accusations.
Regarding Mr Assange, an accusation has been made by the Swedish judicial system and is now being considered by the British judicial system. Both Sweden and the United Kingdom respect the rule of law. We have to let the normal process of law go on. I cannot comment - and I should not comment - precisely because I very much respect the presumption of innocence and everybody's individual rights. I cannot, therefore, comment on that.
Regarding the other comments you made about some of the things in WikiLeaks, I do not think it is right for me to comment. The comments are attributed to United States diplomats and are therefore their responsibility. I cannot comment on them. I can only tell you our position, which is not the same as the United States' position. Our position - the European position - is clear on the matter that you have asked us about. We do not have to comment on specific leaks, whether they come from WikiLeaks or elsewhere.
(EL) Mr President, I think that we are still missing the point. At least, I think, from your answers, that you are missing the point. First of all, I am absolutely flabbergasted - and I would like to know if you are equally flabbergasted - at the unbelievable silence on the part of the European bodies about this suppression of freedom of speech. Unfortunately, the defenders of freedom of speech are all absent from the House. They have disappeared.
My question is this: do you think this is being used to suppress the facility to transfer data? We all shout about the right of the Chinese and the Cubans to access the Internet - and rightly so; but what can and should we do now that this right is actually being suppressed? What can and should the Commission do?
My question is very specific: what will you do to ensure that the European public can access the WikiLeaks website?
President of the Commission. - First of all, the substantive issue that we have addressed is that freedom of expression, in all its forms, is not only a fundamental human right, but the cornerstone of all democratic societies. It is not negotiable.
At the same time, it is also clear that there is information, be it private, commercial or legal, which, by its very nature, is sensitive and cannot be accessible to the wider public. Data protection is also anchored in fundamental rights. All our Member States have rules that protect data and some kinds of sensitive information for the sake of the public, and this is our position in terms of freedom of expression and data protection.
Regarding accusations against a specific person, I am not a tribunal. Also, the Commission is not supposed to make comments on specific accusations against specific individuals because the Commission is not, and is not to supposed be, a tribunal and does not make presumptions as to the culpability of a specific individual.
The new NATO concept calls for coordinating national cyber defence capabilities to bring all NATO bodies under centralised cyber protection. How do you see the European Commission's role in better coordinating our national cyber defences, which are on various levels, and enhancing cooperation with NATO? Will, for example, Baroness Ashton take up some cyber security issues that are covered by defence policies? Do you need more joint EU research to define a comprehensive answer at European level to cyber challenges?
President of the Commission. - This is, basically, not a Commission competence but Baroness Ashton's competence as High Representative. She is developing this kind of action with our main partners. At the last summit with President Obama, we put our cooperation in terms of cyber security on the agenda.
This is an important issue, not only for NATO but also for our bilateral relations with the United States. We are working on that. We believe there are serious cyber-security threats. Some Member States - I presume your country also - have already been subject to cyber attacks. We believe this is an important concern. We have to address it at European level also, but this is a matter where Member States have some responsibilities. The High Representative is developing efforts to establish a coherent approach to cyber security problems. I fully support those efforts.
There has been a lot of publicity on this particular issue all over Europe. One of the things that concerns people is what this is going to mean for the future of cyber security right across the EU. I do not believe that many people are too concerned about the individual involved here. What they are concerned about is how this is going to play out across Europe. I just think that it is important that the EU should have a policy on this.
I would urge the Commission to involve as many partners in these discussions as possible, not only at Member State level, but also at other levels of government right across the EU so that, for example, cyber security is an important issue for regional and local governments as well.
President of the Commission. - I fully agree with the concern that you have expressed. This is exactly the line we are developing.
Not so long ago, the European Union witnessed cyber attacks against public and private organisations in Estonia and in Lithuania, in 2007 and 2008 respectively. Thousands of cyber attacks are committed daily against European Union institutions and other public authorities.
The Commission recently responded to this alarming situation by proposing, on 30 September, a proposal for a directive on attacks against information systems, repealing the relevant framework decision from 2005. The overall goal of the directive is to combat large-scale attacks originating from and/or targeting the European Union.
We are very attentive to these concerns, and we believe that the proposal for a directive is a good one. It penalises the users of tools such as botnets for committing the offences, and introduces a higher level of sanctions for committing the offences. It introduces an obligation for Member States to respond to an urgent request from both the public and the private sector via the 24/7 network of contact points within eight hours of receiving the request, and introduces a monitoring obligation for Member States to facilitate the collection and provision of data about cyber attacks, including the number of prosecutions and criminal reports.
(IT) Mr President, ladies and gentlemen, the responses concerning Mr Assange's case and his imprisonment on account of his ideas of freedom are reminiscent of those of Pontius Pilate.
I would like us to consider three points:
1. This is a case of fumus persecutionis, because the accusations are very weak; 2. the United States is putting pressure on a European country to extradite, even though it has not yet specified the legal grounds for this request; 3. a citizen's European bank accounts have been closed, meaning that he cannot receive any financial assistance in Europe from his supporters.
What is more, all the statistics confirm that the European public is in favour of these principles of freedom, that it wants Internet freedom, that it is in favour of freedom, despite the doubts and the problems that have emerged in the wake of this initiative, which I personally do not fully support.
Nevertheless, we would like President Barroso to state what the limits are and what the protection of human rights and of freedom of expression is really and truly founded on. Are we looking at a virtual Guantánamo here? Are we facing the threat of an Orwellian total censorship of the Internet? That is the danger, and we need answers on this matter.
It is also important to keep a check on Mr Assange's prison conditions, because in Italy, not even Mafia members are held in complete isolation.
President of the Commission. - I can give you some information on the legal aspects of this case, without prejudging the position, of course, because I am not a tribunal and cannot make a decision on that.
First of all, Mr Assange was taken into custody by the British authorities on the basis of a European Arrest Warrant. The Swedish prosecutor issued an advertisement notice regarding Mr Assange in the Swedish system, the Schengen system and via Interpol, and that was the basis on which a European Arrest Warrant was issued.
Now, according to Article 28 of the framework decision on the European Arrest Warrant, a person who has been surrendered pursuant to a European Arrest Warrant shall not be extradited to a third state without the consent of the competent authority of the Member State which surrendered the person. This means that, since Mr Assange was taken into custody in the UK, the British authority competent to decide whether or not to surrender him to Sweden would also have to give its prior consent to extradite him to a third country.
This is the best explanation I can give of the legal aspects, but I cannot make any sort of presumption about the culpability or not of the individual in question.
President Barroso, you have made various statements, including the statement this afternoon, about how the EU and its Member States respect fundamental rights and the rule of law, but the inquiry on extraordinary rendition, of which Mr Coelho was the chair and I was the vice-chair, reported prima facie evidence that around a dozen EU and other European countries had colluded in war on terror abuses, such as disappearance and torture. Frankly, I am afraid you gave a rather waffly answer to Mr Coelho.
We believed that the Commission and the Council had not respected Article 6 of the Treaty and we urged them to ascertain the truth about what had happened and to take action if appropriate under Article 7, which means sanctions of human rights abuses. Frankly, there has been no result. This leaves the EU open to the charge of hypocrisy. What will you do now to get full political and legal accountability for European collusion in human rights abuses in the name of the so-called war on terror?
President of the Commission. - First of all, the Commission has always respected fundamental rights and I absolutely reject any kind of criticism that the Commission has been involved in any kind of violation of fundamental rights. That is not true. The Commission has a completely clean record on that matter, and we are ready to work with the Parliament in full transparency on all those matters.
There are some matters that are the responsibility of the Member States and they have to do their duty. The Commission cannot replace the Member States. We have a Treaty, we have a responsibility, we have duties and we have rights. The Commission has given this Parliament all the cooperation it has requested - and in full transparency - on the matters that you have just mentioned.
(DE) Mr President, the Internet platform WikiLeaks is publishing - to put it simply - confidential information, and, naturally, that is always very unpleasant for the parties involved. It should also be noted that as yet, no legal proceedings have been brought against WikiLeaks. In the meantime, a proper cyber war is raging. On the one hand, WikiLeaks servers are being attacked and, on the other, supporters of WikiLeaks are bombarding the web servers of Visa and MasterCard in order to bring them down.
My question, Mr President, is: will the Commission take action against such proxy wars? You have already mentioned the activities of Commissioner Malmström. Is there already a timetable for this and do we already have any ideas of what we will do? Is the Commission planning - and, in this regard, I would like a clear answer please, not excuses with details and judicial arguments - to take specific action against WikiLeaks in order once again to act as a willing agent of the United States on the sensitive subject of data transfer and to behave as such?
President of the Commission. - First of all, we are not planning any kind of action against WikiLeaks.
Secondly, regarding the directives we have put forward, they are now going to be discussed with Parliament. We have put proposals on the table to enhance cyber security.
With regard to some of the issues that you want me to address in detail, I think it would be better to give you a briefing at expert level. I am sorry, I cannot give you specific answers in one minute, but my departments are fully available to you, if you so wish, to give you all the details about the way we see this important issue. But this is basically not a Commission issue. This is something that happened in the United States, and which had an impact upon the global community using the Internet, and it is a very serious and important issue. I am not underestimating the importance of it, but we have to be clear about what our areas of responsibility are.
I am offering to provide, in an organised manner, those Members of Parliament who so wish with a complete briefing on the technical measures that we can take at European level.
(RO) Mr President, I would like to ask you a question about recent events involving attacks on Visa, MasterCard and PayPal by hackers, with the intention of sabotaging their financial operations and causing financial losses.
When these cyber attacks took place, causing fairly severe technical problems, was customers' confidential data secure or vulnerable? This is my first question. While these cyber attacks are going on, carried out on ideological grounds or for the fun of hacking, there is the chance that hackers who are only after financial gain will also get into these systems. I would like to know whether this financial and personal information was affected and what methods and perpetrators are involved in this and whether you have the situation under control at the moment. I would also like to know whether the US and international authorities are dealing with this problem as well.
President of the Commission. - I have no direct information on the leaks and how far confidential information or private data was leaked. I am sorry I do not have that information myself - I have nothing to do with that case.
It is true that this issue has raised very important issues in terms of security. We had been working on some of those problems before this WikiLeaks case and I have told you about some Commission initiatives. I am sure that those on the other side of the Atlantic are concerned as well, so that is why I think we should work together on increasing cyber security, always respecting the fundamental freedoms - because freedom of expression is a sacred right for us in the European Union - while being clear that data protection and privacy are also fundamental rights.
We have to find the right balance and that is why, in all our initiatives, we have to take on board those two principles, which are sometimes difficult to harmonise but nevertheless very important.
Colleagues, we had 21 names on the list but only 14 of you could take the floor. I am very sorry, but the names were taken in the order on the list.
That concludes Question Hour.